STEPHENS, Circuit Judge
(concurring).
Although the petition lacks craftsmanship and is incorrectly labeled “A Motion To Correct A Judgment” there is no mistaking the petitioner’s intention. He alleges many times that the judgment upon which he was committed to the penitentiary is void and I think that question was before the trial court. The only correction possible for a void judgment in a criminal case is to set it aside.
Whether the petition is in effect a petition for the issuance of the writ of Plabeas Corpus or for the writ of coram *549nobis is not of first importance notwithstanding the former is in the nature of a civil proceeding and issues independently of any other proceeding while the latter issues out of a parent proceeding.
In the light of this court’s opinions and decisions in Robinson v. Johnston, 9 Cir., 118 F.2d 998; Crockett v. Johnston, 9 Cir., 109 F.2d 444, and Waley v. Johnston, 9 Cir., December 20, 1941, 124 F. 2d 587, I concur in the affirmance of the judgment although I do not want to be understood as approving either of them.